Citation Nr: 0945601	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-38 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for posttraumatic 
arthritis of the left wrist, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1992 to 
August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the Veteran's claim for an 
increased rating for posttraumatic arthritis of the left 
wrist, currently evaluated as 10 percent disabling.

The Veteran testified before a Decision Review Officer at a 
hearing at the RO in August 2007.  He also testified before 
the undersigned Veterans Law Judge at a hearing at the RO in 
October 2009.  Transcripts of both hearing have been 
associated with the Veteran's claims file.

The Board acknowledges that following certification of the 
Veteran's appeal by the RO to the Board in March 2008, the 
Veteran submitted additional evidence.  The Board notes 
further that the Veteran has not waived initial RO 
consideration of this evidence in writing.  Thus, on remand, 
the agency of original jurisdiction must review this evidence 
in conjunction with the Veteran's claim.  See 38 C.F.R. 
§ 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for an increased rating for posttraumatic 
arthritis of the left wrist, currently evaluated as 10 
percent disabling.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board acknowledges that in his August 2007 hearing before 
a Decision Review Officer (DRO), the Veteran reported that he 
was undergoing continuous occupational therapy at the VA 
Boston Healthcare System and was scheduled for orthopedic 
evaluation at the facility.  The DRO assured the Veteran 
during the course of that hearing that "we'll make sure we 
get those records as well, and those will be introduced into 
the claims folder and considered in the new decision."  
However, the Board notes that no such records have been 
associated with the claims file; the RO appears to have made 
no attempt to obtain these records, and no records more 
recent than August 2006 are present in the Veteran's claims 
file.  The Board notes that VA is required by the VCAA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim, to include relevant 
records from both Federal and private sources.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  
The Board further notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
Veteran's claim, the agency of original jurisdiction (AOJ) 
must attempt to obtain any examination or treatment records 
since August 2006 from the VA Boston Healthcare System and 
associate them with the claims file.  The AOJ must further 
request that the VA Boston Healthcare System provide a 
negative response if no such records are available.

A review of the Veteran's claims file reflects that he was 
provided VA medical examination in August 2006, more than 3 
years ago.  The Veteran has also stated in his October 2009 
hearing before the undersigned Veterans Law Judge that he has 
needed to increase the amount of painkillers he takes to 
address the wrist disability.  In addition, the Veteran 
submitted a statement dated in March 2008 that appears to be 
from a representative of a veterans service organization 
indicating that the Veteran's prescription for painkillers 
has increased in recent months.  This statement has not been 
considered by the RO and must thus be addressed on remand.  
In addition, the Veteran's representative appeared to suggest 
at the October 2009 hearing that the Veteran's wrist 
disability entailed a nerve problem as well as a joint 
disability.  The Board notes that where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination).  

The Board notes that when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 
Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 
2006), VA's Compensation & Pension (C&P) Service noted that 
to properly evaluate any functional loss due to pain, 
examiners, at the very least, should undertake repetitive 
testing (to include at least three repetitions) of the 
joint's or spine's range of motion, if feasible.  It was 
determined that such testing should yield sufficient 
information on any functional loss due to an orthopedic 
disability.

The Board notes here that the Veteran appears to have claimed 
in the October 2009 hearing before the undersigned Veterans 
Law Judge that his posttraumatic arthritis of the left wrist 
has deteriorated since his last VA medical examination, which 
took place more than 3 years ago, and that his disability 
encompasses a nerve disability as well as the joint 
disability for which he is currently receiving compensation.  
In light of these findings, a remand is required to have a 
qualified VA examiner supplement the record with a report of 
examination regarding the current severity of the Veteran's 
posttraumatic arthritis of the left wrist.  Under these 
circumstances, the Veteran should be scheduled to undergo 
orthopedic and neurologic examination at an appropriate VA 
medical facility.  See 38 U.S.C.A. § 5103A.  The VA examiner 
should specifically address the Veteran's claimed 
neurological symptoms, as well as any orthopedic symptoms, in 
assessing the current severity of the Veteran's disability.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must obtain from the VA 
Boston Healthcare System any available 
medical records pertaining to the 
Veteran's examination or treatment at 
that facility at any time since August 
2006.  The AOJ must request that a 
negative response be returned if no 
such records are available.  The AOJ 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2009) as regards 
requesting records from Federal 
facilities.  All records and/or 
responses received must be associated 
with the claims file. 

2.  The Veteran should be given 
opportunity to identify any other 
sources of treatment or evaluation, and 
he should be assisted in obtaining any 
such records.

3.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the Veteran must 
be scheduled for orthopedic and 
neurologic evaluations at an appropriate 
VA medical facility and notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2009).  The entire 
claims file, including a copy of this 
remand, must be made available to and 
reviewed by the physician(s) designated 
to examine the Veteran.  All appropriate 
tests and studies (to include X-rays; 
range of motion studies, reported in 
degrees; or other appropriate diagnostic 
testing) must be accomplished, and all 
clinical findings must be reported in 
detail.

Neurologic examination-The examiner must 
identify any neurological impairment 
associated with the Veteran's 
posttraumatic arthritis of the left 
wrist.  Any necessary diagnostic testing 
must be accomplished.  If neurological 
impairment is identified, the level of 
impairment and the particular nerve(s) 
affected, or seemingly affected, must be 
reported.  The level of nerve impairment 
for each such nerve must be equated to 
"mild," "moderate," "moderately 
severe," or "severe" disability.

Orthopedic examination-The examiner must 
report range of motion of the left wrist 
in all directions (in degrees).  Clinical 
findings must also include whether, 
during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
must indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
left wrist; and whether, and to what 
extent, the Veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups or with repeated use.  The 
examiner must express such functional 
losses in terms of additional degrees of 
limited motion (beyond the limitation 
shown on examination).

The examiner(s) must set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed.

Note:  To properly evaluate any 
functional loss due to pain, C&P Service 
examiners, as per C&P Service policy, 
must at the very least undertake 
repetitive testing (to include at least 
three repetitions) of the wrist's range 
of motion.  See VA Fast Letter 06-25 
(November 29, 2006).

4.  The adjudicator must ensure that the 
requested examination and medical 
findings answer the questions presented 
in this remand.  If any report is deemed 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

5.  After securing any additional 
records, and after undertaking any 
other development deemed appropriate, 
the AOJ must re-adjudicate the claim on 
appeal in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


